ITEMID: 001-87221
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF DAROCZY v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicant, Ms Tibor Ipolyné Daróczy, is a Hungarian national who was born in 1933 and lives in Budapest.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. In 1950 the applicant married Mr Tibor Ipoly Daróczy. According to birth certificate no. 1786/1927 Mr Daróczy was entitled to bear the two above-mentioned forenames from the very moment of his birth. Her husband signed the marriage certificate as “Tibor Daróczy”. The applicant chose to bear her husband’s name by putting the suffix “-né” referring to the marriage (házasságra utaló toldás) after the first given name (Tibor) of her husband. In accordance with the widespread custom in Hungary, the latter only used his first given name even in official contexts. The applicant’s married name was registered as Tiborné Daróczy on the marriage certificate.
8. The official before whom the marriage took place did not observe that the name chosen was against the law since, at the material time, a woman could only choose to bear the whole name of her husband, including all the given names. In the present case, the applicant’s correct married name should have been Tibor Ipolyné Daróczy.
9. The mistake was not revealed in 1954 when identity cards were introduced in Hungary. The applicant’s renewed identity card issued in 1974 also contained the name Tiborné Daróczy. The applicant used this name in all official and private business. In particular, her social security card and tax identification certificate were issued in the name Tiborné Daróczy.
10. In 1984 Hungary introduced electronic data recording. In the new State Registry (Állami Népességnyilvántartó) the applicant’s name was automatically entered in the manner prescribed by law, as Tibor Ipolyné Daróczy. However, she did not receive any official notification of this fact. In 1994 she and her husband were entered on the electoral register (választói névjegyzék) under the names Tibor Daróczy and Tiborné Daróczy. This database relied on the general State Registry.
11. In 1996 the applicant’s husband died. The applicant then used the name Tiborné Daróczy with the prefix “özv.” indicating that she was a widow.
12. In 2004 the applicant lost her identity card. Based on the State Registry, the Registry Office issued a new card which indicated her name as the widow of Tibor Ipoly Daróczy (özv. Tibor Ipolyné Daróczy). On 13 January 2005 the applicant obtained an official certificate containing this name. The certificate’s only function was to enable her to access her bank account since her new identity card contained a name that was different from the one she had used when opening the account. The text of the certificate expressly stated that it had been issued for one-time use.
13. The applicant lodged a complaint with the Ministry of the Interior, seeking permission to bear the name Tiborné Daróczy. In November 2004 the Ministry informed her that, since her husband’s official name was Tibor Ipoly Daróczy, she was entitled and obliged to bear that name in its entirety as a widow, and that it was not possible to change it to another form. Her name is at present registered as Tibor Ipolyné Daróczy.
“(3) As a general rule, women should be entered in the registry under their family name (birth name) and forename. Exceptions, having to bear their husbands’ as well as their own family name and forename:
(a) married women, widows...”
“(1) After the marriage, the wife shall bear
a) her whole maiden name, or
b) the whole name of her husband with the suffix referring to the marriage, to which she may attach her whole maiden name, or
c) her husband’s family name with the suffix referring to the marriage, to which she attaches her whole name, or
d) her husband’s family name to which she attaches her first name. ...”
“(6) A person bearing his/her spouse’s name cannot alter it by way of a name-change (névváltoztatás).”
VIOLATED_ARTICLES: 8
